DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on April 1, 2021. Claim 1, 10, and 15 are amended. Claims 3 and 18 are canceled. Examiner retains the double patenting rejection, as Terminal Disclaimers were not filed for Patent No. 10,374,980 and 10,333,866. 
Claims 1-2, 4-17, and 19-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-17, and 19-20 have been considered but are moot because the new ground of rejection.
Examiner during the interview suggested clarification on the claim language of having a zoning database returning the address of second device only if the first and second device are member of a common first type zone using Ethernet connection and they are also member of a common second type zone by accessing the zoning database. Examiner made no such agreement according to the response that the new amendment to the independent claims would be patentable. 
Berman invention in the prior art relate to a method and system for Fibre Channel over Ethernet networking, and Fenkes discloses Fibre Channel over Ethernet (FCoE) zoning in a distributed Ethernet switch. With previous arts combination and the new amendment required an updated search with new grounds of rejection. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart B. Berman (US Publication 2014/0092909) hereafter Berman, in view of Fenkes et al. (US Publication 2015/0334017) hereafter Fenkes, in further view of Stuart B. Berman (US Publication 2012/0177041) hereafter Berman2.
As per claim 1, Berman discloses an electronic device comprising: circuitry configured to access a database including at least two types of zones present in a fabric, a first type zone specifying devices by Fibre Channel parameters and a second type zone specifying devices by: an Ethernet parameter and Fibre Channel parameters, where devices can be coupled to the fabric 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fenkes’s teaching with Berman. One would be motivated to establish communication with FCoE with updated zoning information associated with fibre channel switch.
Although, Berman discloses VLAN value can be determined by other criteria, paragraph 130 & 168, but in the same field of endeavor Berman2 expressly discloses the claimed limitation of a second type zone specifying devices by: an Ethernet parameter that comprises a virtual local area network value (paragraphs 0012, 0130, 189-191).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berman2s’ teaching with Fenke-
As per claim 2, Berman discloses the electronic device further comprising: receiving, by the circuitry, a query from the first device for a list of addresses of other devices coupled to the fabric (paragraphs 0208, 0213-214).
As per claim 4, Berman discloses the electronic device wherein the database is a zoning database, and the circuitry is configured to return the address of the second device only if the first and second device are members of a common first type zone, and, if both devices are coupled to the fabric using an Ethernet connection, that both devices are members of a common second type zone by accessing the zoning database (paragraphs 0199, 0213-214). 
As per claim 5, Berman discloses the electronic device further comprising: a plurality of ports, each port configured to be coupled to a device by a serial connection (paragraphs 0194, 0196, 0219 and Fenkes: paragraph 0003).
As per claim 6, Berman discloses the electronic device further comprising: a storage medium configured to store the database (paragraphs 0199, 0213-214). 
As per claim 7, Berman discloses the electronic device wherein the circuitry includes a name server configured to, responsive to the zones accessed from the database, restrict communications between the devices coupled to the fabric in response to the first device querying for the address of the second device, by returning the address of the second device only if the first and second device are members of a common first type zone, and, if both devices are coupled to the fabric using an Ethernet connection, that both devices are members of the common second type zone (paragraphs 0199, 0208, 0213-214).  Although, Berman discloses servicing of fibre channel fabric but Fenkes expressly discloses the claimed limitation of 
	The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 7.
As per claim 8, Berman discloses the electronic device wherein the electronic device is a network switch (paragraphs 0005-6). 
As per claim 9, Berman discloses the electronic device further comprising: a port configured to receive a request from the first device querying the address of the second device; and a storage medium configured to store the database (paragraphs 0208, 0213-214). 
Claim 10 is Independent claim with same limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 11-13 are listed all the same elements of claims 7, 2, and 4 respectively. Therefore, the supporting rationales of the rejection to claims 7, 2, and 4 apply equally as well to claims 11-13 respectively.
As per claim 14, Berman discloses the network switch wherein the circuitry includes a name server configured to, responsive to the zones accessed from the database, restrict communications for devices coupled to the plurality of ports in response to the first device querying for the address of the second device, by returning the address of the second device only if the first and second device are members of the common first type zone (paragraphs 0208, 0213-214).
Claim 15 is Independent claim with same limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 16-17 are listed all the same elements of claims 7 and 2 respectively. Therefore, the supporting rationales of the rejection to claims 7, and 2 apply equally as well to claims 16-17, respectively.
As per claim 19, Berman discloses the method wherein the electronic device is a network switch comprising a plurality of ports, at least one of which configured to receive a request from the first device querying the address of the second device (paragraphs 0208, 0213-214). 
As per claim 20, Berman discloses the method further comprising: accessing the database in response to the request from the first device querying the address of the second device (paragraphs 0208, 0213-214).
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223.  The examiner can normally be reached on Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.